Exhibit 99.1 NV5 ANNOUNCES RECORD FIRST QUARTER FINANCIAL RESULTS Hollywood, FL – May 5, 2016 – NV5 Global , Inc. (Nasdaq: NVEE) (“NV5” or the “Company”) , a provider of professional and technical engineering and consulting solutions, today reported financial results for the first quarter ended March 31, 2016. First Quarter 201 6 Financial Highlights ● Total Revenues for the quarter increased 56% year-over-year to $45.9 million and Gross Revenues – GAAP for the quarter increased 54% year-over-year to $44.9 million ● Net Revenues for the quarter increased 67% year-over-year to $38.1 million ● Organic net revenue growth for the first quarter of 2016 was 8% ● EBITDA for the quarter was $4.6 million or 12% of Net Revenues up from $2.4 million or 11% of Net Revenues for the first quarter of 2015 ● Gross Profit for the quarter was 51% compared to 44% for the first quarter of 2015 ● Net income for the quarter increased 89% to $2.1 million from $1.1 million for the first quarter of 2015 ● Adjusted EPS for the quarter increased 39% to $0.32 per diluted share compared to $0.23 per diluted share in the first quarter of 2015 ● GAAP EPS for the quarter increased 39% to $0.25 per diluted share over 8.1 million shares compared to $0.18 per diluted share over 6.0 million shares in the first quarter of 2015 ● Reiterates Full-Year 2016 Revenue Guidance of $220 million to $230 million, Adjusted EPS Guidance of $1.67 per diluted share to $1.81 per diluted share, and GAAP EPS Guidance of $1.40 per diluted share to $1.54 per diluted share ● Backlog increased 12% to $174.4 million as of March 31, 2016, compared to $155.3 million as of December 31, 2015 “Q1 2016 was a very successful quarter for NV5,” said Dickerson Wright, PE, Chairman and CEO of NV5. “We grew our gross profit by 16% from 44% to 51%. We are very encouraged by this result because the winter quarter is usually the slowest in our industry.” Total Revenues for the first quarter of 2016 were $45.9 million, a 56% increase from the first quarter of 2015. Total Revenues includes intercompany revenues where the Company performed the services in lieu of using a third-party sub-consultant. Gross Revenues - GAAP for the first quarter of 2016 were $44.9 million, a 54% increase from the first quarter of 2015. Net Revenue for the first quarter of 2016 was $38.1 million, an increase of 67% from the first quarter of 2015. Gross Profit for the first quarter 2016 was 51% compared to 44% for the first quarter of 2015, which is the result of increased use of our billable professional employees and reduced use of sub-consultants to perform services. Pass-through costs, in which there is very little markup, decreased to 15% of revenues in the first quarter of 2016 compared to 22% of revenues in the first quarter of 2015. EBITDA for the first quarter of 2016 was $4.6 million or 12% of Net Revenues, an increase of 89% up from $2.4 million or 11% of Net Revenues for the first quarter of last year. Adjusted EPS for the first quarter of 2016 was $0.32 per diluted share vs. $0.23 per diluted share in the first quarter of 2015. Net income for the first quarter of 2016 was $2.1 million, or $0.25 per diluted share, up from net income of $1.1 million, or $0.18 per diluted share in the first quarter of 2015. GAAP EPS and Adjusted EPS reflect weighted-average shares outstanding of 8,108,920 for the first quarter of 2016, compared to weighted-average shares outstanding of 6,032,062 for the first quarter of 2015. At March 31, 2016, our cash and cash equivalents were $10.3 million compared to $23.5 million as of December 31, 2015. The decrease in cash was due to $14 million in cash used for the Sebesta acquisition in February 2016. During the first quarter of 2016, we generated $2 million from operating activities. At March 31, 2016, the Company reported backlog of $174.4 million, an increase of 12% from $155.3 million as of December 31, 2015. Outlook The Company is reiterating its guidance for full-year 2016 Total Revenues, including the impact of acquisitions closed through March 31, 2016, ranges from $220 million to $230 million, which represents an increase of 41% to 48% from 2015 Total Revenues of $155.9 million. The Company expects that full-year 2016 Adjusted EPS will range from $1.67 per diluted share to $1.81 per diluted share. Furthermore, the Company expects that full-year 2will range from $1.40 per diluted share to $1.54 per diluted share. This guidance for Total Revenues, GAAP EPS and Adjusted EPS excludes anticipated acquisitions for the remainder of 2016. Use of Non-GAAP Financial Measures Total Revenues and Net Revenues is not a measure of financial performance under U.S. generally accepted accounting principles (“GAAP”). G ross Revenues – GAAP include sub-consultant costs and other direct costs which are generally pass-through costs. Furthermore, Gross Revenues – GAAP eliminates intercompany revenues where the Company performed the service in lieu of using a third-party sub-consultant. Therefore, the Company believes that Total Revenues and Net Revenues, which are non-GAAP financial measures commonly used in our industry, provides a meaningful perspective on its business results. A reconciliation of gross revenues as reported in accordance with GAAP to Total Revenues and Net Revenues is provided at the end of this news release. Earnings before interest, taxes, depreciation and amortization (“EBITDA”) is not a measure of financial performance under GAAP. Management believes EBITDA, in addition to operating profit, net income and other GAAP measures, is a useful indicator of NV5’s financial and operating performance and its ability to generate cash flows from operations that are available for taxes, capital expenditures and debt service. A reconciliation of net income as reported in accordance with GAAP to EBITDA is provided at the end of this news release. Adjusted earnings per diluted share data (“Adjusted EPS”) is not a measure of financial performance under GAAP. Adjusted EPS reflects adjustments to reported diluted earnings per share (“GAAP EPS”) data to eliminate amortization expense of intangible assets from acquisitions. As the Company continues its acquisition strategy, the growth in Adjusted EPS will likely increase at a greater rate than GAAP EPS as reported in accordance with GAAP. A reconciliation of GAAP EPS as reported in accordance with GAAP to Adjusted EPS provided at the end of this news release. NV5’s definition of Total Revenues, Net Revenues, EBITDA and Adjusted EPS may differ from other companies reporting similarly named measures.These measures should be considered in addition to, and not as a substitute for, or superior to, other measures of financial performance prepared in accordance with GAAP, such as contract revenues, net income and diluted earnings per share Conference Call NV5 will host a conference call to discuss its first quarter 2016 financial results at 4:30 p.m. (Eastern Time) on May 5, 2016. Date: Thursday, May 5, 2016 Time:+ 4:30 p.m. Eastern Toll-free dial-in number: + 1 877-311-4180 International dial-in number: + 1 616-548-5594 Conference ID: Webcast: http://ir.nv5.com Please dial-in at least 5-10 minutes prior to the start time in order for the operator to log your name and connect you to the conference. A replay of the conference call will be available approximately one hour following the conclusion of the call through May 12, 2016. To access the replay via telephone, please dial: Toll-free replay number: +1 855-859-2056 International replay number: +1 404-537-3406 Replay PIN number: The conference call will also be webcast live and available for replay via the investors section of the NV5 website, www.NV5.com . About NV5 NV5 Global, Inc. (NASDAQ: NVEE) is a provider of professional and technical engineering and consulting solutions to public and private sector clients in the infrastructure, energy, construction, real estate and environmental markets. NV5 primarily focuses on five business verticals: construction quality assurance, infrastructure, engineering and support services, energy, program management, and environmental solutions. The Company operates 53 offices in 21 states nationwide, and is headquartered in Hollywood, Florida. For additional information, please visit the Company’s website at www.NV5.com. Also visit the Company on Twitter, LinkedIn, Facebook, and Vimeo. Forward-Looking Statements This press release contains “forward-looking statements” within the meaning of the safe harbor provisions of the U.S. Private Securities Litigation Reform Act of 1995. The Company cautions that these statements are qualified by important factors that could cause actual results to differ materially from those reflected by the forward-looking statements contained in this news release and on the conference call. Such factors include: (a) changes in demand from the local and state government and private clients that we serve; (b) general economic conditions, nationally and globally, and their effect on the market for our services; (c) competitive pressures and trends in our industry and our ability to successfully compete with our competitors; (d) changes in laws, regulations, or policies; and (e) the “Risk Factors” set forth in the Company’s most recent SEC filings. All forward-looking statements are based on information available to the Company on the date hereof, and the Company assumes no obligation to update such statements, except as required by law. Contact NV5 Global, Inc.
